Citation Nr: 0722837	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-14 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Law Clerk








INTRODUCTION

The veteran served on active duty from July 1955 to June 
1959. This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown by competent medical 
evidence to currently have hepatitis C that is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b) (2006); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant' s possession that pertains to the 
claim.  38 U.S.C.A. §§ 5103(a); C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO did provide the veteran with notice in 
May 2004, prior to the initial decision on the claim in July 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.  

The requirements with respect to the content of the notice 
were met in this case.  In the May 2004 notice letter, the RO 
notified the veteran about the information and evidence that 
is necessary to substantiate his claim for service 
connection.  Specifically, the May 2004 letter stated that 
the evidence must show that he was diagnosed with hepatitis C 
in service, had symptoms of hepatitis C in service, or was 
exposed to certain hepatitis risk factors in service; that he 
has a current diagnosis of hepatitis C; and, that there is a 
relationship between his current hepatitis C and the 
infection, symptoms, or risk factor that he had in service.  
The letter also listed several recognized risk factors for 
hepatitis C infections.  

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the May 2004 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim and that VA was requesting all 
records held by Federal agencies, including service medical 
records, military records, and VA medical records.  The May 
2004 letter also informed the veteran that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2004 letter notified him that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  It was also 
requested that he submit evidence pertaining to his claimed 
risk factors for hepatitis C.  The May 2004 letter further 
requested that he complete and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the May 2004 letter stated that it was 
the veteran's responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element," the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
May 2004 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to VA.  The Board concludes 
that a reasonable person could be expected to understand that 
any relevant evidence should be submitted during the 
development of the claim.  See Pelegrini II, at 120-121.  
Accordingly, the Board concludes that the failure to provide 
VCAA compliant notice was harmless.  

The Board also notes that no further notice is needed to 
comply with the holding of  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection is being denied, so no disability rating 
or effective date is to be assigned, and lack of notice on 
these elements was harmless. 

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); rev'd on other grounds, Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006).  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  The veteran's service medical 
records and all available VA medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claim. There are no private medical records in the claims 
file and the veteran stated in June 2004 that he did not have 
any additional evidence to support his claim. The Board does 
observe that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for hepatitis C.  However, the duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits applies only in 
cases that contain evidence of a current diagnosis.  38 
C.F.R. § 3.159 (c)(4)(A) (2006). 

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to the veteran's claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for hepatitis 
C. The Board recognizes that the veteran was treated for 
infectious hepatitis while on active duty in February 1959.  
The clinical record dated March 1959 shows that the veteran 
was diagnosed with acute, infectious hepatitis with jaundice 
and spent thirty days in the infirmary before being returned 
to active duty; however, the remainder of his service medical 
records is negative for any complaints, or treatment relating 
specifically to hepatitis C.  The veteran's separation 
examination dated June 1959 reported no pertinent 
abnormalities.  The veteran's service medical history report 
dated January 1963 indicated that the veteran was treated 
with jaundice while on active duty with no subsequent 
difficulty, and that it was not considered disqualifying.  
Thus, any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to his separation.  

In addition to the lack of evidence establishing that 
hepatitis C manifested during service, the medical evidence 
does not show the veteran to currently have hepatitis C.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  The 
veteran's service records show that hepatitis C did not 
manifest itself in service and the medical evidence of record 
does not indicate that the veteran was ever treated for or 
diagnosed with hepatitis C following his period of service.  
Furthermore, the veteran's most recent medical records show 
no current diagnosis of hepatitis C.  The veteran's May 2004 
treatment records indicate that the veteran had a previous 
outside test for hepatitis C; however, none of the evidence 
of record actually shows a current diagnosis of hepatitis C.  
The treating physician did not state where the test was 
performed, and the veteran has not identified any private 
medical physicians.  Notably, in the veteran's original claim 
for service connection received in June 2004, the veteran 
only reported that he had been treated for hepatitis in 
service in 1959; he reported no post-service medical 
treatment.  Further, the RO requested evidence of a current 
diagnosis of hepatitis C in its May 2004 letter.  In a 
response dated in June 2004, the veteran reported that he had 
no additional evidence to submit to support his claim, and 
reported in response to a hepatitis risk factor questionnaire 
that he had no risk factors other than he had been exposed to 
contaminated blood or fluids as ambulance personnel for the 
Fire Department.  Thus, the medical evidence of record does 
not establish that the veteran is currently diagnosed with 
hepatitis C, and therefore, does not satisfy the first 
element of Hickson.  Because the medical evidence does not 
establish that the veteran has a current diagnosis of 
hepatitis C in this case, the Board finds that the veteran is 
not entitled to service connection for hepatitis C.

The Board acknowledges the veteran's belief that he has 
hepatitis C that is linked to his in-service episode of 
infectious hepatitis.  However, as a layman, he is competent 
to provide a medical opinion and his assertions as to medical 
diagnosis or causation cannot constitute medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran's bare contentions in this regard are no more than 
unsupported conjecture, and have no probative value.

In summary, the veteran was treated for infectious hepatitis 
during service, which resolved with treatment, as evidenced 
by a normal separation examination.  There is no competent 
medical evidence that he has a current diagnosis of hepatitis 
C and as such, no competent medical evidence linking a 
current diagnosis of hepatitis C to any incident of the 
veteran's military service, including the bout of infectious 
hepatitis he experienced in service.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a hepatitis C is not warranted.  The veteran 
is not a medical professional competent to render an opinion 
on matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


